UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):November 4, 2012 PhotoMedex, Inc. (Exact Name of Registrant Specified in Charter) Nevada 0-11635 59-2058100 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification Number) 147 Keystone Drive, Montgomeryville, Pennsylvania (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:215-619-3600 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 9.01. Financial Statements and Exhibits. (d) EXHIBITS. 99.1No!No! Hair Breaks Another Beauty Sales Record on TV Home Shopping SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this Current Report to be signed on its behalf by the undersigned hereunto duly authorized. PHOTOMEDEX, INC. Date:November 6, 2012 By:/s/ Dennis M. McGrath Dennis M. McGrath President & Chief Financial Officer EXHIBIT INDEX Exhibit No.Description of Exhibit Press Release dated November 6, 2012 issued by PhotoMedex, Inc. with respect to record sales of the No!No! Hair product.
